Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor J. Wasylyna on 12/23/2021.
The application has been amended as follows: 
Amend claim 1 as follows:
1. (Currently Amended) A method for stiffening a skin panel of a heat shield assembly, the method comprising steps of:
	forming a blank into a stiffener, comprising a base portion and a bead portion that protrudes from the base portion; 
connecting the base portion directly to the skin panel to define a bead volume between the bead portion and the skin panel; and
connecting the skin panel to a frame of the heat shield assembly, the frame comprising a plurality of frame members joined together, wherein the plurality of frame members includes a plurality of longitudinally extending frame members, each extending along a primary longitudinal axis of the heat shield assembly, and a plurality of transverse frame members, each perpendicular to the primary longitudinal axis and spaced away from each other, wherein the plurality of transverse frame members is joined to the plurality of longitudinally extending frame members,
wherein the bead portion is positioned between two adjacent ones of the plurality of transverse frame members.
Amend claim 12 as follows:

12. (Currently Amended) The method of Claim [[10]] 1, wherein the step of forming the blank into the stiffener comprises forming the bead portion to be elongated along a longitudinal axis that is substantially aligned with the primary longitudinal axis.

Amend claim 13 as follows:
13. (Currently Amended) The method of Claim [[10]] 1, wherein the step of forming the blank into the stiffener comprises forming the bead portion to be elongated along a longitudinal axis that is transverse with respect to the primary longitudinal axis.

Amend claim 19 as follows:
19. (Currently Amended) The method of Claim 1, wherein the step of connecting the base portion to the skin panel comprises 

CANCEL Claims 7-11

Add the following new claims 21-25: 
21. (New) The method of Claim 1, wherein the step of connecting the base portion to the skin panel comprises welding.

22. (New) The method of Claim 1, wherein the step of connecting the base portion to the skin panel comprises brazing. 

23. (New) The method of Claim 1, wherein the skin panel is formed of a metallic material.

24. (New) The method of Claim 1, wherein adjacent ones of the plurality of frame members are jointed together.

25. (New) The method of Claim 1, wherein each of the plurality of transverse frame members is directly joined with two of the plurality of longitudinally extending frame members.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:Best art of record, Connelly et al (20070102494), discloses a method for stiffening skin panel of a heat shield assembly comprising: forming a frame,  comprising a plurality of frame members 76, 66, 68 joined together (Fig. 7); forming a skin panel 68 ( para. 55) directly connected to the frame (Fig. 7); and forming a stiffener 64, 66 directly connected to the skin panel (Fig. 7), said stiffener comprising a base portion (Fig. 8-9) and a bead portion protruding from said base portion (bead shown in Fig. 7), wherein said base portion is directly connected to said skin panel to define a bead volume between said bead portion and said skin panel (Fig. 7). However, Connelly does not disclose longitudinal extending frame members extending longitudinally along the skin panel and connecting the base portion of the stiffener directly to the skin panel. The prior art of record does not disclose nor render obvious these limitations in combination with the other claimed limitations and the claims are thus deemed to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Restriction is hereby withdrawn since independent claim is allowed as discussed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726